Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I (claims 1, 4-11), Species 1 (figures 3a-17D), subspecies 18 (fig. 17B) in the reply filed on 06/02/2022 is acknowledged.  The traversal is on the ground(s) that there is no burden of search since International Search and Examination Authority examined all the claims.  This is not found persuasive because there is no express statement in the International Search regarding Unity of Invention being met. It is also noted that 37 CFR 1.499 indicates “If the examiner finds that a national stage application lacks unity of invention under § 1.475, the examiner may in an Office action require the applicant in the response to that action to elect the invention to which the claims shall be restricted. Such requirement may be made before any action on the merits but may be made at any time before the final action at the discretion of the examiner”. The examiner provided a reference teaching below to further show that the shared features of the claims are not special technical feature since they don’t define over the prior art (see the rejections below). Regarding subspecies 13 (figure 11), it has been identified as distinct species because the specification discloses it as separate embodiments.
The requirement is still deemed proper and is therefore made FINAL.
	Claims 1, 4-11 are addressed below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 9 recites "the actuator arm", which lacks proper antecedent basis in the claim. It is not clear which component is referred to in this limitation. For the purpose of compact prosecution, this limitation is presume "the fluid inlet" until further clarification.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Baek (US 6202941).
	Note 1: limitation “for applying fluid...in a field” is addressed as a limitation of intended use; the “plants” and “rows” are not positively recited and are not components of the fluid applicator.
Re claim 1, Baek discloses a fluid applicator (shown in fig. 1) for applying fluid to plants (shown in fig. 7) in rows in a field (see note 1) comprising: at least one applicator arm (16, 18) that is actuated by an actuator (27) to move the applicator arm (16, or 18) from a position in the row (when 27 extends the arms 16 are further apart from each other so that 16 is closer to the middle point between 2 plants) between plants to a position adjacent to a plant (when cylinder 27 retracts so that the arms 16 are closer to each other and also closer to the plant; see fig. 7), wherein the at least one applicator arm (16, 18) comprises a first applicator arm (16) actuated by a first actuator (27) and a second applicator arm (18) actuated by a second actuator (another cylinder 27).

Re claim 4, Baek discloses the position in the row is in a middle of the row (arms 16, 18 can be placed in a middle of the row; see fig. 7).

Re claim 5, Baek discloses the position in the row is above ground (arms 16, 18 are above ground; see fig. 7).

Re claim 6, Baek discloses the at least one applicator arm has a storage position (shown in figs. 2 and 5) for transport that is at least one of above ground and in a middle of the row (when in positions shown in figs. 2 and 5, arms 16, 18 can be placed in the middle of the row with row width larger than the applicator width in transport position; see note 1) .

Re claim 7, Baek discloses the at least one applicator arm is connected to a pivot arm (28) disposed about a pivot (B; col. 3, ln 41-43), the actuator (27) actuates the pivot arm to pivot about the pivot (col. 3, ln 51-54), wherein the pivot (B) is disposed on a frame or a base (26).

Re claim 8, Baek discloses the first applicator arm (16) is connected to a first pivot arm (28 connected to arm 16) disposed about a first pivot (pivot point B for arm 16), the second applicator arm (18) is connected to a second pivot arm (28 connected to arm 18) disposed about a second pivot (pivot point B for arm 18), the first actuator (27 connected to 16) actuates the first pivot arm to pivot about the first pivot (see fig. 7, col. 3, ln 51-54), and the second actuator actuates the second pivot arm to pivot about the second pivot (see fig. 3, col. 3, ln 51-54), wherein the first pivot and the second pivot are disposed on a frame or a base (11, 14, 26).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is/are rejected, as best understood, under 35 U.S.C. 103 as being unpatentable over Baek (US 6202941) in view of Davenport (US 0812982).
Re claim 9, Baek discloses the actuator 27 includes a piston cylinder actuating a piston arm (see structure of actuator 27 in figs. 2, 3a).
Baek does not teach the actuator is a fluid actuator, wherein the fluid actuator includes a fluid inlet connected to a fluid source, the fluid actuator includes a piston actuating the piston arm, the piston arm connected to the pivot arm, a bias biasing the piston in an opposite direction to the fluid, such that when fluid is flowing to the actuator arm (see 112 rejection above), fluid is flowing into the fluid actuator to bias the applicator arm towards the plants.
Davenport discloses a fluid actuator 8 to pivot a cover 5, wherein the fluid actuator 8 includes a fluid inlet (opening between 9 and 14) connected to a fluid source 15, 
the fluid actuator includes a piston 9 actuating the piston arm 11, the piston arm 11 connected to the pivot arm 12, a bias 10 biasing the piston 9 in an opposite direction to the fluid (page 1, lines 88-90: “a coiled spring 10, arranged to hold the piston normally at the extreme of its inward movement”; the fluid flowing in from 14 pushes piston 9 outward), such that when fluid is flowing to the actuator arm (14), fluid is flowing into the fluid actuator 8 to bias the applicator arm 12 towards in the intended direction.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Baek to incorporate the teachings of Davenport to substitute a generic cylinder actuator with a fluid actuator, wherein the fluid actuator includes a fluid inlet connected to a fluid source, the fluid actuator includes a piston actuating the piston arm, the piston arm connected to the pivot arm, a bias biasing the piston in an opposite direction to the fluid, such that when fluid is flowing to the fluid inlet, fluid is flowing into the fluid actuator to bias the applicator arm towards the plants. The substitution of one known element (a generic cylinder actuator) as taught by Baek with another (fluid actuator as claimed) as taught by Davenport would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention since the substitution of  the actuator would have yielded predictable results, namely, providing the appropriate force to pivot the  applicator arms. It is noted that while Davenport’s device is not a fluid applicator, the reference teaching is reasonably pertinent to the particular problem with which the applicant was concerned (the structure of the claimed fluid actuator and function of the fluid actuator).

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baek (US 6202941)  in view of Anderson (US 20150163992).
Re claim 10, Baek discloses fails to teach the actuator is a solenoid.
Anderson discloses a system (fig. 22) that utilize an actuator 1236 to move a portion of the machine to change interaction with the plants. The actuator 1236 may comprise a hydraulic-pneumatic cylinder-piston assembly, an electric solenoid, and/or an engine or motor driven transmission that transit power (par. 105). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Baek to incorporate the teachings of Anderson to substitute the generic actuator 27 with a solenoid. The substitution of one known element (actuator 27) as taught by Baek with another (solenoid) as taught by Anderson would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention since the substitution of actuator would have yielded predictable results, namely, moving or adjust a portion of the machine to change interaction with plants as taught by Anderson in paragraph 105. 

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baek (US 6202941)  in view of Blunier (US 20140060405).
Re claim 11, Baek discloses fails to teach the actuator is an electric motor.
Blunier discloses a control system for row unit 22 (fig. 1) having actuators 30 that may adjust the row units using hydraulic pistons, pneumatic pistons, and/or electric motors (par. 15). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Baek to incorporate the teachings of Anderson to substitute the generic actuator 27 with an electric motor. The substitution of one known element (actuator 27) as taught by Baek with another (electric motor) as taught by Blunier would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention since the substitution of actuator would have yielded predictable results, namely, moving or adjust a portion of the machine to change interaction with plants as taught by Blunier in paragraph 15. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 4-11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 7-14 of copending Application No. 16/318660 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the scope of the reference application claims (claim set dated 05/05/2022) includes all the limitations that would render obviousness of the claims of the pending application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Re claim 1, reference application discloses a fluid applicator (claim 1 of the reference application) for applying fluid to plants in rows in a field comprising: at least one applicator arm (claim 1, line 4) that is actuated by an actuator (claim 1, lines 6-7) to move the applicator arm from a position in the row between plants to a position adjacent to a plant (claim 2, lines 1-5), wherein the at least one applicator arm comprises a first applicator arm actuated by a first actuator and a second applicator arm actuated by a second actuator (claim 5).
Re claim 4, reference application discloses the fluid applicator of claim 1, wherein the position in the row is in a middle of the row (claim 7).
Re claim 5, reference application discloses the fluid applicator of claim 1, wherein the position in the row is above ground (claim 8).
Re claim 6, reference application discloses the fluid applicator of claim 1, wherein the at least one applicator arm has a storage position for transport that is at least one of above ground and in a middle of the row (claim 9).
Re claim 7, reference application discloses the fluid applicator of claim 1, wherein the at least one applicator arm is connected to a pivot arm disposed about a pivot, the actuator actuates the pivot arm to pivot about the pivot, wherein the pivot is disposed on a frame or a base (claims 10-11).
Re claim 8, reference application discloses the fluid applicator of claim 1, wherein the first applicator arm is connected to a first pivot arm disposed about a first pivot, the second applicator arm is connected to a second pivot arm disposed about a second pivot, the first actuator actuates the first pivot arm to pivot about the first pivot, and the second actuator actuates the second pivot arm to pivot about the second pivot, wherein the first pivot and the second pivot are disposed on a frame or a base (claim 11).
Re claim 9, reference application discloses the fluid applicator of claim 7, wherein the actuator is a fluid actuator, wherein the fluid actuator includes a fluid inlet connected to a fluid source, the fluid actuator includes a piston actuating the piston arm, the piston arm connected to the pivot arm, a bias biasing the piston in an opposite direction to the fluid, such that when fluid is flowing to the actuator arm, fluid is flowing into the fluid actuator to bias the applicator arm towards the plants (claim 12).
Re claim 10, reference application discloses the fluid applicator of claim 1, wherein the actuator is a solenoid (claims 1, 2, 5, 13).
Re claim 11, reference application discloses the fluid applicator of claim 1, wherein the actuator is an electric motor (claims 1, 2, 5, 14).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUONGMINH NGUYEN PHAM whose telephone number is (571)270-0158. The examiner can normally be reached 8AM - 4PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on 570-270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUONGMINH N PHAM/           Primary Examiner, Art Unit 3752